Citation Nr: 0833401	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, claimed as depression, anxiety and 
nerves.  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1969 
to August 1971, which included service in the Republic of 
Vietnam.  

In October 2007, the Board of Veterans' Appeals (Board) 
denied service connection for lumbar spine degenerative disc 
disease and degenerative joint disease and remanded the issue 
currently on appeal to the RO for additional development.  

The October 2007 Board action also noted that, because the 
veteran had filed a claim of service connection for post-
traumatic stress disorder (PTSD) in September 2007 that had 
not been certified for appellate review, it was referred to 
the RO for any indicated adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

Given that a diagnosis of PTSD has been rendered in this 
case, this matter is again referred to the RO and must 
received timely and appropriate consideration to include all 
indicated development and adjudication.  


FINDING OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder in 
service or for many years thereafter.  

2.  The currently demonstrated anxiety disorder and major 
depressive disorder are not shown to be due to any event or 
incident of his active service.  


CONCLUSION OF LAW

The veteran does not a disability manifested by a diagnosed 
anxiety disorder or major depressive disorder that is due to 
disease or injury that was incurred in or aggravated by 
active duty; nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In March 2006 and November 2007, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The Board notes that the veteran was informed in November 
2007 that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in June 2008.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his videoconference hearing in September 2007.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records do not reveal any 
complaints or findings of a psychiatric disability, including 
on discharge examination in July 1971.

The initial post-service medical evidence of psychiatric 
problems is in February 1986, which is more than 14 years 
after service discharge, when the veteran was seen for 
anxiety and hyperventilation attacks.  

It was noted for clinical purposes at that time that the 
veteran had had a recent increase in his anxiety.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

The VA treatment records reveal that the veteran was seen in 
the mental health clinic beginning in March 2005 for 
depression and anxiety.  Diagnoses include those of anxiety 
disorder, not otherwise specified; generalized anxiety 
disorder; and major depressive disorder.  

In June 2006 the Social Security Administration granted the 
veteran disability benefits, effective in January 2005.  The 
primary diagnosis was degenerative disc disease and the 
secondary diagnosis was anxiety disorder, not otherwise 
specified.  

According to a September 2007 statement from a VA health care 
provider, the veteran had been diagnosed with PTSD and was to 
enter a PTSD program.  

A VA psychiatric evaluation was conducted in June 2008.  The 
examiner noted that the claims file was reviewed prior to the 
examination.  

The veteran said that a number of his friends were killed in 
Vietnam while he served there.  He reported having nightmares 
about Vietnam 2-3 times a year and thoughts about Vietnam 
almost every day.  The veteran's nightmares and recurring 
thoughts were often about traumatic events, including a 
mortar attack that occurred the night he arrived in Vietnam 
and a grenade explosion that accidently hit the barracks.  

On mental status examination, the veteran did not make eye 
contact; and he displayed significant anxiety.  His mood was 
described as "one of marked anxiety."  The thought 
processes and associations were logical.  He was fully 
oriented.  Insight and judgment were considered adequate.  
Chronic PTSD was diagnosed.  The examiner explained that his 
history consistent with PTSD due to service trauma.  The 
death of the veteran's father in the 1980's precipitated at 
least some of his PTSD symptomatology.  The examiner also 
noted that he did not find evidence of another psychiatric 
disorder.  

Based on the medical evidence, the Board finds that service 
connection for an innocently acquired psychiatric disorder, 
claimed as depression, anxiety and nerves, is not warranted 
because none is shown to have had its clinical onset earlier 
than many years after service or to be causally linked to any 
event or incident of the veteran's active service.  

Consequently, as all of the elements needed to warrant 
service connection have not been shown, service connection 
for an innocently acquired psychiatric disorder, claimed as 
depression, anxiety and nerves, is not warranted.  

Due consideration has been given to the September 2007 
testimony from the veteran and to the written contentions by 
and on behalf of the veteran, including statements in support 
of the claim received by VA from the veteran's family and 
friends in April 2006.  

Although a lay person can provide competent evidence as to 
his or her observations, he or she cannot provide competent 
evidence to establish the etiology of any current diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decision; however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection for an anxiety disorder, claimed as 
depression, anxiety and nerves, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an innocently acquired disorder, 
claimed as depression, anxiety and nerves, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


